VICKERY P. J.
Epitomized Opinion
Henry Steuer brought action in the Cleveland Municipal Court against Harry Effros for $100 the balance of a dentist’s bill, $50 already having been paid. Steuer admits having received and cashed a check of $50 from Effros endorsed on the back as follows: “Payment in full for services rendered to date.” Also a letter not disputing the account, but complaining of financial embarrassment. Steur recovered a judgment of $105.10, including interest, in the Municipal Court.
On taking the case to the Court of Appeals, Effros claimed that acceptance of his check as endorsed, the lesser sum being “full payment” constituted an accord and satisfaction, acted as a bar to further recovery.
The Court of Appeals in affirming the judgment of the Municipal Court, held;
1. That the amount between Steuer and Effros was not unliquidated, or disputed as was held necessary to constitute accord and satisfaction in Grain Co. v. Conger. 83 OS. 169.
2. There must be a dispute over the account and not over ability to pay the account.